Citation Nr: 0604119	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1947 to June 
1950 and from April 1951 to May 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 2002 
the veteran testified at a Board hearing.  In December 2003 
the Board remanded the issue for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Prostate cancer was not manifested during service or with 
the first year following the veteran's active service.  

3.  The competent evidence shows the veteran was not exposed 
to radiation in service, and prostate cancer is not otherwise 
related to active service.  


CONCLUSION OF LAW

Prostate cancer was not directly or presumptively incurred in 
or aggravated by service.  38 U.S.C.A. §§  1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and March 2004 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
fulfilled VCAA notice requirements after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the July 2002 statement of the case and March 2004 VCAA 
letter, the RO informed the appellant of the applicable laws 
and regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim.  The appellant has also been afforded the benefit of 
VA examinations during the appeal period, and was provided 
with the opportunity to attend hearings.  The veteran 
attended a Board hearing in December 2002.   Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Furthermore, in an April 2004 statement the veteran asserted 
that he did not have any further evidence to submit.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statements of the 
case, and supplemental statements of the case, and VCAA 
letters, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  The veteran was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA" and thus 
VA "essentially cured the error in the timing of notice."  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  Further, any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  Under these 
circumstances, the Board finds that adjudication of the 
claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

In general, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence shows the veteran underwent a radical 
perineal prostatectomy in December 1986.  He contends that, 
in the 1950s, he flew what were known as "bugcatcher" 
missions, using B-36 aircraft which exposed him to radiation.  
The veteran asserted that these missions involved collecting 
radioactive materials from atomic clouds from nuclear tests 
in foreign countries, including China.  The flights were 
reportedly out of Travis Air Force Base, California.  He 
claims that this exposure to radiation caused his prostate 
cancer.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  According to the introductory material set 
forth in the Federal Register, the list of diseases which may 
be presumed to have been caused by radiation exposure was 
carefully created based upon scientific data obtained from 
the Veterans Advisory Committee on Environmental Hazards, the 
President's Advisory Committee on Human Radiation 
Experiments.  58 Fed. Reg. 16358 (March 26, 1993); 67 Fed. 
Reg. 3612 (January 25, 2002).  The list of these diseases is 
a long one, but it does not include prostate cancer.

Additionally, for purposes of section 3.309(d), a radiation-
exposed veteran is defined as a veteran who while serving on 
active duty participated in a radiation-risk activity.  A 
radiation-risk activity is defined very specifically as 
presence or participation in an event involving the 
detonation of a nuclear device.  In pertinent part, a 
radiation-risk activity during the time when the veteran 
served on active duty is defined as 1) onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device, 2) the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946, or 3) internment as a prisoner of war in Japan 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The veteran 
neither contends nor does the evidence reflect participation 
in the above radiation-risk activities.

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).  Prostate cancer developing more than five years 
after the radiation exposure is considered a radiogenic 
disease under this provision.

In 38 C.F.R. § 3.311(b), adjudicators are instructed to 
perform an initial review of such claims.  When it is 
determined that 1) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; 2) the veteran subsequently 
develops a radiogenic disease; 3) which first became manifest 
five years or more after exposure; the claim must be referred 
to the VA Under Secretary for Benefits for further 
consideration prior to adjudication.  If any of these three 
requirements are not met, it shall not be determined that a 
disease has resulted from exposure to ionizing radiation 
under such circumstances.  38 C.F.R. § 3.311(b).

Although the veteran has developed the radiogenic disease of 
prostate cancer, more than five years after his service, thus 
fulfilling the second and third of these regulatory criteria, 
he does not meet the first of the three requirements set 
forth in 38 C.F.R. § 3.311(b).  That is, he was not exposed 
to ionizing radiation in service.  The record contains a DD 
Form 1141, Record of Exposure to Ionizing Radiation; however, 
this form does not provide information on doses of radiation.  
A July 2000 letter from the U.S. Air Force (USAF) stated that 
available records for the veteran's occupational radiation 
exposure monitoring were researched and no external or 
internal exposure data was found.  

A January 2001 letter from the USAF indicated that the first 
Chinese nuclear bomb test was in 1964, the information the 
veteran provided is sketchy; however, it may not be 
unreasonable to speculate that the veteran participated in 
atmospheric sampling missions against the 50 plus Soviet 
nuclear tests that occurred during that time frame vice 
Chinese tests.  The letter concluded that the veteran's 
participation could not be corroborated.  

An April 2002 letter from the USAF stated that research did 
not produce evidence to corroborate the veteran's claim and a 
dose estimate could not be provided.  The letter explained 
that, between 1955 and 1958 the U.S. conducted airborne 
nuclear debris sampling missions against Soviet nuclear 
tests.  While the veteran has given various time frames 
regarding his claimed radiation exposure, he consistently 
reported flying in a B-36.  Historical documents showed that 
B-36's were used in flying such missions from 1956 to 1958.  
However, there was no evidence of such flights originating 
from Travis Air Force Base, California, as claimed by the 
veteran.  Additionally, dates and types of aircraft used were 
compared against the veteran's flight records.  The airborne 
sampling mission dates could not be matched against the 
veteran's flight records.  Thus, there is no competent 
evidence of the veteran's exposure to ionizing radiation and 
without competent evidence of ionizing radiation exposure, 
the issue of its potential relationship to prostate cancer 
cannot be addressed.  

Lastly, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that a disease diagnosed 
after discharge from service was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service medical records are negative for any treatment of 
prostate cancer.  

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In this case, there is no competent evidence of 
prostate cancer during the year after the veteran completed 
his active service.  

Post-service private medical records showed that the veteran 
was treated for prostate cancer in the 1980s.  He had a 
diagnosis of prostate cancer in October 1986 and underwent a 
radical peroneal prostatectomy in December 1986.  

An October 2002 letter from a private doctor, Dr. Gingrich, 
indicated that since the veteran's 1986 diagnosis of prostate 
cancer, he has had biochemical recurrence after radical 
prostatectomy and radiation.  The doctor stated that it was 
unusual for prostate cancer to occur in a person as young as 
the veteran was at the time of his 1986 diagnosis.  Dr. 
Gingrich asserted that the veteran was known to have been 
exposed to high-dose ionizing radiation as a consequence of 
military service, prostate cancer progresses in an 
asymptomatic state for many years before it is becomes 
clinically evidenced and it was possible that the veteran had 
undiagnosed prostate cancer before his date of discharge.  
The doctor concluded that it was possible that the veteran's 
tumor was caused by radiation induced mutations that occurred 
during and as a consequence of his military service.  

In May 2004 a VA medical doctor commented on Dr. Gingrich's 
opinion and stated that he did not know of any evidence that 
prostate cancer specifically was causally related to the 
onset of prostatic cancer and ionizing radiation exposure.  
The VA doctor asserted that it did not seem clear that the 
veteran was exposed to radiation, and the doctor did not 
believe that a case could be made for the veteran's prostatic 
cancer which occurred many years after his alleged radiation 
exposure.  The doctor opined that there was no probable 
causal relationship between the veteran's presumed radiation 
while in service with the onset or development of his 
prostatic cancer.  A March 2005 addendum by the VA chief of 
urology concurred with the April 2004 VA opinion that there 
was probably no causal relationship between possible 
radiation exposure in the military and subsequent development 
of prostate cancer.  

The Board finds the May 2004 VA opinion to be more probative 
than the October 2002 private medical opinion.  The latter 
opinion indicated that it was possible that the veteran's 
tumor was caused by radiation.  The Board notes that 38 
C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and the Court has provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Contrary to the October 2002 private opinion, 
the April 2004 VA medical opinion was based on a thorough 
review of the claims folder.  Dr. Gingrich's opinion is the 
only opinion of record linking the veteran's prostate cancer 
to service.  The veteran during his December 2002 Board 
hearing testified that no other physician linked his prostate 
cancer to service.  Conversely, the April 2004 VA opinion 
finding no nexus between the veteran's prostate cancer and 
service was confirmed in March 2005 by the VA chief of 
urology who examined the veteran.  

Thus although the Board sympathizes with the veteran, 
regrettably the preponderance of the evidence is against in 
the veteran's claim.  In sum, all of the competent (medical) 
evidence weighs against a finding that the veteran's prostate 
cancer is service-connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for prostate cancer is 
denied.  



____________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


